Case 1:17-cr-00034-DAB Document 60 Filed 12/07/18 Page 1 of 8

AO 245B (Rev. OO/I7) Judgment in a Criminal Case
Sheet 1

 

UNITED STATES DISTRICT COURT

Southern District of New York

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE

¥.
KEVIN PINNOCK Case Number: S117 CR 34

USM Number: 78558-054

 

Defendant’s Attorney

THE DEFENDANT:
Mi pleaded guilty to count(s) 1,2, 3,4&7

 

Ci pleaded nolo contendere to count(s)
which was accepted by the court.

 

(Iwas found guilty on count(s)
after a plea of not guilty.

 

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count

 

841(b)(1)(C) DISTRIBUTE CRACK

 

The defendant is sentenced as provided in pages 2 through 8 of this judgment. The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.
(3 The defendant has been found not guilty on count(s)

 

WiCount(s) 5,6 Clis Mare dismissed on the motion of the United States.

 

It is ordered that the defendant must notify the United States attormey for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid, Hordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

 

 

 

ert 11/27/2018 .
—eee Date of Imposition of Judgment
\Tspc SDNY fh, tt,
| SME ENE Al i FILED | Addl Judge kL ©
ie BLECTRONICALY
TH ¥ - or —_—
Da DA vp FILE Epa i Deborah A. Batts, U.S.D.J.
[Ree ee Name and Title of Jadge

Aecembher G 2018

Date

 
Case 1:17-cr-00034-DAB Document 60 Filed 12/07/18 Page 2 of 8

AO 245B (Rev. 09/17) Judgment in a Criminal Case
Sheet 14

Judgment—Page 2 of 8
DEFENDANT: KEVIN PINNOCK
CASE NUMBER: 37 17 CR 34

ADDITIONAL COUNTS OF CONVICTION

f Off Offense Ended Count

   
  
 
   

 

 
   

18 USC 1028(a)(3) & (b) POSSESSION WITH INTENT TO USE OR 11/15/2016 3

  
   

 

 

18 USC 1028A(a}{1) AGGRAVATED IDENTITY THEFT 11/15/2016 4

 

PROSTITUTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:17-cr-00034-DAB Document 60 Filed 12/07/18 Page 3 of 8

AO 245B (Rev. 09/17) Judgment in Criminal Case
Sheet 2 — Imprisonment

Judgment — Page 3. of 8
DEFENDANT: KEVIN PINNOCK
CASE NUMBER: $1 17 CR 34

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total '
tenn of

Defendant was sentence to an imprisonment of 63 Months as to Counts 1, 3 and 7; Followed by a Consecutive term of
imprisonment for GO Months for Count 2; Followed by a consecutive term of imprisonment of 24 Months for Count 4, for a total
term of 147 Months.

The Defendant is notified of his right to appeal.

¥1 The court makes the following recommendations to the Bureau of Prisons:

The Court recommends that the Defendant be enrolled in a residential drug abuse prevention program.

¥1 The defendant is remanded to the custody of the United States Marshal.

(1 The defendant shall surrender to the United States Marshal for this district:

[] at Ooam CJ pm. on

 

L] as notified by the United States Marshal,

C] The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

[] before 2 p.m. on

 

CL] as notified by the United States Marshal.

C1 as notified by the Probation or Pretrial Services Gffice.

 

 

 

 

 

RETURN
Thave executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL
Case 1:17-cr-00034-DAB Document 60 Filed 12/07/18 Page 4 of 8

AO 245B (Rev. 09/17) Judgment in a Criminal Case
Sheet 3 — Supervised Release

Judgment—Page 4 of 8
DEFENDANT: KEVIN PINNOCK
CASE NUMBER: §1 17 CR 34

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :

3 Years on Counts 1, 2 and 7: and 1 Year for Count 4 all to run concurrently.

MANDATORY CONDITIONS

 

You must not commit another federal, state or local crime.

Nor

You must not unlawfully possess a controlled substance.

3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within [5 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

C7 The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check if applicable)
4. ff You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution. (check if applicable)
5. [1 You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
O You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, ef seg.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

 

7, ( You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
Case 1:17-cr-00034-DAB Document 60 Filed 12/07/18 Page 5 of 8

AO 245B (Rev. 09/17) Judgment in a Criminal Case
- Sheet 3A — Supervised Release

Judgment—Page 2 of 8
DEFENDANT: KEVIN PINNOCK
CASE NUMBER: $1 17 CR 34

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed,

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the

court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living

atrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying

the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72

hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change. ,

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.¢., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).

11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

12. Ifthe probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk,

13. You must follow the instructions of the probation officer related to the conditions of supervision.

un

U.S. Probation Office Use Only

AUS. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature Date

 

 
Case 1:17-cr-00034-DAB Document 60 Filed 12/07/18 Page 6 of 8

AO 245B (Rey. 09/17} Judgment in a Criminal Case
Sheet 3B — Supervised Release

Judgment—Page 6 of 8

DEFENDANT: KEVIN PINNOCK
CASE NUMBER: $117 CR 34

ADDITIONAL SUPERVISED RELEASE TERMS

4. The Defendant shail pay a special assessment of $500.00 upon completion of his term of imprisonment.

2. The defendant shall be tested periodically at the direction of the Department of Probation for substance abuse. Should
the Department of Probation file a petition for violation of supervised release, the Department of Probation shall provide the
court with necessary information about suitability and availability of residential and nonresidential substance abuse
prevention programs, so the court may determine whether and what kind of program is appropriate.

3. No fine is imposed.

4, The Defendant shall submit his person, residence, place of business, vehicle, or any other premises under his control to
search on the basis that the probation officer has reasonable belief that contraband or evidence of a violation of the
conditions of the probation may be found. The search must be conducted at a reasonable time and in a reasonable
manner. Failure to submit to a search may be grounds for revocation. The Defendant shall inform any other residents that
the premises is subject to search pursuant to this condition.

5. The defendant is to report to the nearest probation officer within 72 hours of release from imprisonment.

6. The defendant shall be supervised in his district of residence.

 

 
Case 1:17-cr-00034-DAB Document 60 Filed 12/07/18 Page 7 of 8

AO 245B (Rev. 09/17) Judgment in a Criminal Case
Sheet 5 — Criminal Monetary Penalties

Judgment — Page 7 of 8
DEFENDANT: KEVIN PINNOCK
CASE NUMBER: $1 17 CR 34

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JV TA Assessment* Kime Restitution
TOTALS § 500.00 $ $ $ 100,000.00

(1 The determination of restitution is deferred until

. An Amended Judgment in a Criminal Case (AO 2450) will be entered
after such determination.

The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately

the priority order or percentage payment column below. However, pursuant to 18

roportioned ayment, unless specified otherwise in
before the United States is paid. —

§ 3664(i), all nonfederal victims must be paid

 

  

Name of Payee

   
   

P

 

 

 

 

Jane Doe 2

$50,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTALS % 0.00 5 100,000.00

Restitution amount ordered pursuant to plea agreement $

The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the

fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

[1 The court determined that the defendant does not have the ability to pay interest and it is ordered that:
(1 the interest requirement is waived forthe [] fine [] restitution.

(1 the interest requirement for the [4 fine 1 restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. Na. £14-22,

** Findings for the total amount of losses are required under Chapters 109A, 110, LIOA, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
Case 1:17-cr-00034-DAB Document 60 Filed 12/07/18 Page 8 of 8

AO 245B (Rev. GO/17) Judgment in a Criminal Case
Sheet 6B — Schedule of Payments

Fudgment-—Page 8 of 8

 

DEFENDANT: KEVIN PINNOCK
CASE NUMBER: 31 17 CR 34

ADDITIONAL FORFEITED PROPERTY

In terms of forfeiture, the amount agreed to is $15,000.
The Defendant shall forthwith forfeit all money, land, and personal property as set forth in the order of forfeiture (in the

amount of $15,000}.

 

 

 
